Citation Nr: 0212030	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1954.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought in April 
1998, and the veteran appealed.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in January 2001.

The Board notes that in May 2002 the RO granted service 
connection for post-traumatic stress disorder and assigned it 
a 30 percent rating effective from January 2002.  In the 
September 2002 Informal Hearing Presentation for the matter 
now before the Board of Veterans' Appeals (Board), the 
representative indicates that the veteran wishes to initiate 
an appeal of that May 2002 determination.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran is a combat veteran but does not allege that 
he injured his right knee in combat.  

2.  The veteran's right knee arthritis was first manifested 
in 1997 and is unrelated to any incident of service origin, 
including the veteran's claimed in-service right knee injury 
and his service-connected right leg shrapnel wound residuals.  


CONCLUSION OF LAW

Right knee arthritis was not incurred or aggravated by 
service, may not be presumed to have been, and was not 
proximately due to or the result of service-connected right 
leg shrapnel wound residuals.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran has been notified on a number 
of occasions of the evidence and information needed to 
substantiate and complete his claim.  These occasions include 
the RO's rating decision, the letters to him, the September 
1999 statement of the case, the Board's January 2001 remand, 
and other correspondence.  The Board concludes that the 
correspondence given to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical records were incorporated into the veteran's claims 
folder in August 1961.  The veteran has submitted evidence, 
and the veteran has been advised repeatedly of his right to 
submit additional evidence.  Reasonable VA attempts to assist 
the veteran in obtaining necessary evidence have been made.  
There are of record service and VA medical records relating 
to his claim.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.  
Examinations have been conducted.  Additional examinations 
are not necessary to make a decision on the claim.

The Board notes that the representative asserted in September 
2002 that further VA examination was warranted since 
development conditionally ordered by the Board in January 
2001 in indented paragraph three of the Board's remand was 
not done.  However, the January 2002 examination was 
conducted by a different examiner, so the RO complied with 
the Board's remand.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim were consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
Examinations have been conducted.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claim, as 
set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Due consideration is to be given to the places, types, and 
circumstances of a veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154.  

38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection for injuries alleged 
to have been incurred in combat.  Collette v. Brown, 82 F.3d 
389 (1996).  Under 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.   38 C.F.R. § 3.304(d).

The service incurrence or aggravation of arthritis is 
presumed, in the absence of affirmative evidence to the 
contrary, if it is manifested or aggravated to a degree of 10 
percent within 1 year of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

This case involves a veteran who had service medical records 
incorporated into his claims folder in August 1961 pursuant 
to a claim for service connection for left leg laceration 
allegedly sustained in March 1953 when a truck was damaged by 
shell fire.  He claimed service connection for shrapnel 
wounds of his right leg in August 1993.  In a Board decision 
in June 1996, he was granted service connection for residuals 
of a right leg shrapnel wound.  There was a VA examination in 
September 1993, which revealed his right knee to be normal by 
examination and X-rays.  He had reported in the September 
1993 VA examination that he had had some stiffness of his 
knee for the past several years.  

As of March 1996, VA X-rays of his right knee were normal.

In October 1997, VA performed a right medial meniscectomy on 
him and found that he had degenerative changes.  The 
operation report indicates that he remembered no specific 
right knee injury.  

During the right leg shrapnel fragment wound claims process 
was when the veteran first mentioned right knee arthritis, in 
his November 1997 VA Form 9.  He claimed that it was from the 
shrapnel wound he received in combat in Korea.  He had 
described the combat injury in a February 1994 VA Form 9 as 
being hit with shrapnel in his right leg below the knee and 
having it treated with a bandage around his leg.

In June 1998, the veteran stated that he had arthritis in his 
right knee due to the shrapnel fragment wound of his right 
leg.  He reiterated this in June 2001.  

During a January 2001 (2002) VA examination, the veteran 
reported the right leg injury with shrapnel, and it was 
reported that the shrapnel had not struck the knee joint.  
The veteran also reported falling out of a truck and having a 
knee injury.  The examiner stated that that the knee injury 
may or may not have produced cartilage injury, which could 
have led to further degenerative changes about the right 
knee.  

Concerning direct service connection, the combat evidence 
rule does not apply, because the veteran has not alleged that 
the right knee injury which he claims he sustained in service 
was sustained during combat.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  He merely claims that it occurred when he 
fell out of a truck.  The veteran first claimed an in-service 
right knee injury in January 2002, more than 47 years after 
his August 1954 service discharge.  His claim of an 
in-service right knee injury came after the RO advised him in 
a September 1998 statement of the case that it had reviewed a 
March 1998 VA examination report which contained a medical 
opinion to the effect that it was unlikely that the initial 
shrapnel injury caused the veteran's right knee arthritis, 
and that it had denied his secondary service connection claim 
in light of the secondary service connection evidence.  

The service medical records do not corroborate either a right 
knee injury or a chronic right knee disease such as 
arthritis.  In fact, they suggest the contrary, as his August 
1954 service discharge examination report indicates that the 
veteran denied serious injuries and complaints of a medical 
nature, and examination at that time revealed his lower 
extremities and musculoskeletal system to be normal.  

Arthritis was first diagnosed in the 1990s, and it was said 
to be degenerative in nature rather than traumatic.  At the 
time, the veteran denied remembering a specific injury.  
Since the history he provided then was at the time of the 
operation, it is very reasonable to conclude that it was 
accurate, as history given in a diagnostic treatment setting 
tends to be reliable since the patient is in a position where 
providing accurate history might be beneficial to his health.  
Likewise, the denials of serious injury and of complaints of 
a medical nature on service discharge examination in August 
1954 are probative, as they were given at a time when it is 
reasonable to conclude that the veteran knew providing 
inaccurate medical information might be detected by 
contemporaneous examination.  The veteran's service discharge 
examination report's clinical findings, moreover, are 
probative, as they reflect normal status rather than disease 
or injury and were compiled in the regular course of business 
by military medical professionals who were under a duty to 
record information accurately.

The veteran's later history, of injuring his right knee in 
service, is not very probative, as it was made in a 
compensation setting after the veteran was advised of the 
denial of secondary service connection, and it is not 
supported by the service medical records or by any medical 
records or lay statements prior to the January 2002 VA 
examination.  Indeed, the veteran's right knee was normal as 
late as the September 1993 VA examination and according to 
the March 1996 VA X-rays, and there were service examinations 
in January 1956 and April 1957 which similarly reported the 
lower extremities and musculoskeletal system to be normal.

In light of the above, direct service connection and service 
connection pursuant to the one-year presumptive rule, for 
arthritis, is denied.  

On the matter of secondary service connection for right knee 
arthritis, there is no unequivocal positive evidence of a 
relationship between it and the service-connected shrapnel 
wound residuals.  The only positive evidence was conditional 
-- that is, there was a March 1998 VA medical opinion that 
indicated that if the veteran had flare-ups causing altered 
gait mechanics, that could exacerbate arthritis in the knee.  

However, proof of that conditional is negated by the evidence 
of record.  The veteran's musculoskeletal system was normal 
on service discharge examination in August 1954 and on 
service enlistment and discharge examinations in January 1956 
and April 1957.  Motions of the veteran's right knee and 
ankle were perfectly normal on VA examination in September 
1993.  X-rays of the right tibia and fibula revealed normal 
bones and soft tissues.  X-rays of the right knee revealed 
normal bones and soft tissues and no radiopaque metallic 
fragments.  The March 1998 VA examination revealed no gross 
muscle areas destroyed; little, if any, asymmetry detectable 
in the lower leg; and no evidence of tendon damage.  Knee 
flexion and extension and ankle motion were intact with good 
strength.  X-rays of the tibia and fibula showed no residual 
patellar foreign body and bone density was excellent.  There 
is no evidence that the veteran has or has had altered gait 
mechanics as a result of his shrapnel wound.  While the 
veteran has asserted that he has had right leg symptoms since 
service, and he is capable of attesting to this, it is a 
generic contention rather than gait-specific, and the 
probative evidence is to the effect that he did not have and 
does not have an altered gait due to his right leg shrapnel 
wound residuals.

Moreover, the rest of the secondary causation evidence 
probatively works against the claim.  

The March 1998 VA examiner indicated that it was unlikely 
based on the history and examination that the initial 
shrapnel injury caused the veteran's arthritis, and he gave 
reasons such as the description of the initial blunt injury, 
the veteran's current age of 65, the fact that he first 
started having right knee symptoms about a year beforehand, 
and what the objective findings were.  The January 2001 
(2002) VA examiner reviewed the veteran's history, examined 
the veteran, and opined that there was no correlation between 
the degenerative changes of the right knee and the shrapnel 
in the mid-shaft of the right leg.

In light of the above, the preponderance of the evidence is 
against the claim, there is no doubt to be resolved in the 
veteran's favor, and the claim must be denied.  

ORDER

Entitlement to service connection for right knee arthritis is 
denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

